DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,374,110 (“Wang”). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim language amount to either reworded claim limitations from the cited patent or are obvious in view of it.
Pending Claim 1 recites a transistor comprising:
a fin extending from a substrate;
Patented Claim 18 recites a device comprising: 
a fin extending upwards from a substrate; 

an dielectric material formed over the fin;
an isolation material formed over the fin; 

a metal gate, including a gate dielectric, within a trench in the dielectric material, the meta gate extending over a top and sidewalls of the fin; and
a gate, including a gate dielectric, within a trench in the isolation material, the gate extending over a top and sidewalls of the fin; and 

a dummy gate remnant extending along a bottom portion of the trench, the dummy gate remnant being interjacent the gate dielectric and the substrate and extending in a direction perpendicular to the major surface of the substrate.
a polysilicon material extending along a bottom portion of the trench, the polysilicon material being interjacent the gate dielectric and the substrate in a direction perpendicular to the major surface of the substrate.

The pending claim differs from the patented claim by renaming the dielectric material as an isolation material and renaming the polysilicon material as a dummy gate remnant. An isolation material typically comprises a dielectric material in the art. It would have been very unusual for an isolation material to have comprised something other than a dielectric material. A dummy gate remnant is broader than a polysilicon material. However, it would have been obvious to have formed the material extending along a bottom portion of the trench with a composition other than polysilicon since it has been held to be an obvious choice to select other known materials suitable for the function of an element in a device, in this case a spacer material. Therefore, Examiner finds the pending claims to be obvious in view of the already patented claim language. 
For brevity, the dependent claims are matched with their equivalent in the cited patent without repetition of claim language. 
Pending Claim 2 is unpatentable in view of patented Claims 1 and 3.
Pending Claim 3 is unpatentable in view of patented Claims 1, 3 and 5.
Pending Claim 4 is unpatentable in view of patented Claims 1, 3 and 4.
Pending Claim 5 is obvious in view of patented Claims 1 and 3.
Pending Claim 6 is unpatentable in view of patented Claim 18.
Pending Claim 7 is obvious in view of patented Claim 18 since it would have been obvious to select known materials suitable for the function of an element in a device, in this case a spacer material. 
Pending Claim 8 is unpatentable in view of patented Claims 18 and 20.

Allowable Subject Matter
Claims 10-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 recites a transistor comprising:
a fin extending from a substrate;
a source / drain region extending from the fin;
a gate dielectric extending over the fin;
a multi-layer metal gate electrode extending over the gate dielectric, the multi- layer metal gate electrode including a cross-section shape having a first portion having substantially vertical sidewalls and a footing portion wherein the sidewalls widen outwards; and
a dummy gate remnant extending from a sidewall of the multi-layer metal gate electrode to a sidewall of the source / drain region, when viewed from a top-down perspective.

Claim 16 recites a method for forming the device of Claim 10.
Claim 9, in view of Claims 8 and 1, results in a device similar to that of Claim 10.

US Patent No. 10,797,157 (“Chuang”), US PG Pub 2016/0111543 (“Fang”) and US Patent No. 6,383,884 (“Shiozawa”) are cited as being examples of relevant references in the art for comparison to Applicant’s inventions. While the references disclose various methods for gate replacement, including embodiments where gate remnant portions remain, the references do not disclose, or suggest the remnant portion extending from a sidewall of the metal gate electrode to a sidewall of the source region when viewed in top-down perspective. Claims 9, 10 and 16 all include this limitation, which is not obvious in view of the references of record, nor is the limitation found in Wang. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 11-15 and 17-20 depend on Claims 10 and 16, respectively, and are allowable for at least the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818